SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 F O R M 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of June 2011 INTERNET GOLD-GOLDEN LINES LTD. (Name of Registrant) 2 Dov Friedman Street, Ramat Gan 52503, Israel (Address of Principal Executive Office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-FxForm 40-F o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): o Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): o Indicate by check mark whether by furnishing the information contained in this Form, the registrant is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yeso No x If "Yes" is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82- INTERNET GOLD-GOLDEN LINES LTD. The following exhibit is attached: The attached exhibits pertain to B Communications Ltd. (the Registrant’s controlled subsidiary) 31.24%-owned subsidiary, Bezeq The Israel Telecommunication Corp. Ltd., (“Bezeq” and together with its subsidiaries, “the Company”): Condensed Consolidated Interim Financial Statements (Unaudited) of the Company dated March 31, 2011. Directors' Report on the State of the Company's Affairs for the three-month period ended March 31, 2011. 99.3Update of Chapter A (Description of Company Operations) of the Periodic Report for 2010. 99.4Bezeq Separate Condensed Interim Financial Information March 31, 2011 (Unaudited). DBS Satellite Services (1998) Ltd. Condensed Interim Financial Statements as at March 31, 2011 (Unaudited). Report on the Liabilities of the Reporting Corporation and Companies that that are Consolidated or Proportionately Consolidated in the Financial Statements as at March 31, 2011. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. INTERNET GOLD-GOLDEN LINES LTD. (Registrant) By: /s/Eli Holtzman Eli Holtzman Chief Executive Officer Date: June 3, 2011 EXHIBIT INDEX The following exhibit is attached: The attached exhibits pertain to B Communications Ltd. (the Registrant’s controlled subsidiary) 31.24%-owned subsidiary, Bezeq The Israel Telecommunication Corp. Ltd., (“Bezeq” and together with its subsidiaries, “the Company”): Condensed Consolidated Interim Financial Statements (Unaudited) of the Company dated March 31, 2011. Directors' Report on the State of the Company's Affairs for the three-month period ended March 31, 2011. 99.3Update of Chapter A (Description of Company Operations) of the Periodic Report for 2010. 99.4Bezeq Separate Condensed Interim Financial Information March 31, 2011 (Unaudited). DBS Satellite Services (1998) Ltd. Condensed Interim Financial Statements as at March 31, 2011 (Unaudited). Report on the Liabilities of the Reporting Corporation and Companies that that are Consolidated or Proportionately Consolidated in the Financial Statements as at March 31, 2011.
